DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Applicant inadvertently uses a period after “international mobile equipment identity (IMEI) number.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
In claim 1, device information extraction subsystem is configured to: derive a unique device identification number associated with the electronic device received in a device receiving arrangement; and obtain characteristic information associated with the electronic device by querying a device information storage repository using the unique device identification number derived;
In claim 1, device examination subsystem is configured to: determine one or more network bands and one or more carriers responsible for sim-lock status of the electronic device based on the unique device identification number; identify a compatibility of the one or more carriers with the electronic device upon determination of the one or more network bands and the one or more carriers; and align the electronic device with one or more supportive carriers to target the one or more supportive carriers for returning the electronic device via one or more carrier-based returning rewards programs upon identification of the compatibility;
In claim 1, device diagnosis subsystem is configured to diagnose and test for at least one fault factor associated with the electronic device, alignment of the electronic device with the one or more supportive carriers and a physical and/or electronic inspection of the electronic device; 
In claim 1, device valuation subsystem is configured to: estimate a price for refurbishing the electronic device using a price estimation technique based on the test for at least one fault factor diagnosed for the electronic device; and determine a valuation of the electronic device for reusage via a plurality of device reusage paths based on the price for refurbishing of the electronic device estimated;
In claim 12, device status visualization subsystem is configured to represent at least one of a unique device identification number, a compatibility status, and at least one fault factor of the device in one or more visualization forms;
In claim 14, device refurbishing tracking subsystem is configured to track a complete refurbishment process of the device in real-time;
In claim 15, report generation subsystem configured to generate a plurality of reports to provide in depth information associated with proprietary analytics of the device in real time.
These elements are described in para. [0027] of applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, and claim 17 to a method, which are statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claims 1 and 17 is defined as (claim 17 being exemplary):
deriving a unique device identification number associated with an electronic device received in a device receiving arrangement;
determining one or more network bands and one or more carriers responsible for sim-lock status of the device based on the unique device identification number;
identifying a compatibility of the one or more carriers with the device upon determination of the one or more network bands and the one or more carriers;
aligning the device with one or more supportive carriers to target the one or more supportive carriers for returning the device via one or more returning rewards upon identification of a compatibility;
diagnosing at least one fault factor associated with the device based on the compatibility of the device, alignment of the device with the one or more supportive carriers, and a physical inspection of the device;
estimating a price for refurbishing the device using a price estimation technique based on the at least one fault factor diagnosed for the device;
and determining a valuation of the device for reusage via a plurality of device reusage paths based on the price for refurbishing of the device estimated.

The abstract idea steps recited in claims 1 and 17 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. An administrator, using a pen and paper, could 1) derive the IMIE from a device; 2) determine relevant network bands and carriers; 3) identify compatibility of the one or more carriers with the device upon determination of the one or more network bands and the one or more carriers; 4) align the device with one or more supportive carriers to target the one or more supportive carriers for returning the device via one or more returning rewards upon identification of a compatibility; 5) diagnose at least one fault factor associated with the device based on the compatibility of the device, alignment of the device with the one or more supportive carriers, and a physical inspection of the device; 6) estimate a price for refurbishing the device using a price estimation technique based on the at least one fault factor diagnosed for the device; and 7) and determie a valuation of the device for reusage via a plurality of device reusage paths based on the price for refurbishing of the device estimated. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to the steps of device valuation, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to the steps of device valuation, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. 
Claims 1 and 17 recite the following additional elements:
device information extraction subsystem; server; device information storage repository; device examination subsystem; device diagnosis subsystem; device valuation subsystem.
These elements are generic computing elements used for the tasks of the abstract idea. Per MPEP 2106.05(f), “[U]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Applicant’s own specification describes generic computing elements at para. [0035], [0036]. 
The additional element describing “obtaining, by the device information extraction subsystem, characteristic information associated with the device by querying a device information storage repository using the unique device identification number derived” is Mere Data Gathering, which is considered insignificant extra-solution activity, per MPEP 2106.05(g). 
(While examiner has considered the “electronic device,” “network bands,” and “carriers” as part of the abstract idea, they could also be considered generally linking the use of a judicial exception to a particular technological environment or field of use, per MPEP 2106.05(h).) 
The elements in combination, then, are nothing more than a generic computing system. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f), (h).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery and/or generally linked to a field of use. 
	The additional element describing “obtaining, by the device information extraction subsystem, characteristic information associated with the device by querying a device information storage repository using the unique device identification number derived” is reevaluated at Step 2B; however, it’s still not significantly more. Storing and retrieving information in memory is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. (See Versata Dev. Group, Inc. v. SAP Am.) The elements in combination are still nothing more than a generic computing system.
When the additional claim elements are considered, alone and in combination, they do not amount to significantly more. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-16 and 18-20 contain additional steps and/or features that further narrow the abstract idea highlighted above. While helpful, this does not integrate the abstract idea into practical application and is not significantly more.
	The additional elements recited in claims 2-16 and 18-20 (claim 12: “device status visualization subsystem”; claim 14: “device refurbishing tracking subsystem”; claim 15: “report generation subsystem”) are generic computing elements used for the tasks of the abstract idea. Applicant’s own specification describes generic computing elements at para. [0035], [0036]. This does not integrate the abstract idea into practical application and is not significantly more (see MPEP 2106.05(f)).
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 20160132840) in view of Soini et al. (US 20160269895).

Claims 1 and 17
Regarding claims 1 and 17, Bowles discloses: a system for valuation of an electronic device and method {methods and systems for evaluating and recycling mobile phones and other consumer devices; para. [0002]} comprising:
a device information extraction subsystem hosted on a server {server engine 408 hosted on server computer 404 defines device information extraction subsystem; para. [0042]}, wherein the device information extraction subsystem is configured to:
derive a unique device identification number associated with the electronic device received in a device receiving arrangement {app or the remote server can obtain a target mobile phone IMEI number, i.e. derive unique device identification number associated with the electronic device; para. [0073]; device receiving arrangement represented by evaluator device 110; para. [0073]}; and
obtain characteristic information associated with the electronic device by querying a device information storage repository using the unique device identification number derived {app or the remote server can obtain a target mobile phone IMEI number and then communicate remotely (via, e.g., a wireless or wired link) with a backend database such as the GSMA IMEI Database, parsing the IMEI to determine or verify the phone make and/or model, i.e. obtain characteristic information associated with the electronic device by querying a device information storage repository using the IMEI; para. [0072], [0073]};
a device examination subsystem operatively coupled to the device information extraction subsystem {defined by routine 600, run on another processing device operatively connectable to system; para. [0065]}, wherein the device examination subsystem is configured to:
determine one or more network bands and one or more carriers responsible for sim-lock status of the electronic device based on the unique device identification number {app can obtain information necessary to identify and/or evaluate the target device, such as a radio bands and carrier, based on MEID or unique device identification number; para. [0072]; examiner notes that responsible for sim-lock status is nonfunctional descriptive material that is accorded little patentable weight, since it further elucidates the carriers for the human reader but doesn’t further define functionally and/or structurally; see MPEP 2111.05};
identify a compatibility of the one or more carriers with the electronic device upon determination of the one or more network bands and the one or more carriers {after determination of band and carrier, description 722 identifies AT&T as the compatible carrier; para. [0072], [0083};
a device diagnosis subsystem operatively coupled to the device examination subsystem, wherein the device diagnosis subsystem is configured to diagnose and test for at least one fault factor associated with the electronic device, alignment of the electronic device with the one or more supportive carriers and a physical and/or electronic inspection of the electronic device {GUIs 710, 720 represent device diagnosis subsystem; description 722 identifies the target device 120 as a mobile phone having AT&T as a mobile carrier, i.e. alignment of the electronic device with one or more supportive carriers; para. [0083]; diagnosis and test for at least one fault factor, physical and/or electronic inspection of the device described in para. [0072], [0074], [0083]}; and
a device valuation subsystem operatively coupled to the device diagnosis subsystem {evaluating the information about the target device 120 can also include, for example, assessing the physical and/or electrical condition of the target device 120 based on that information, so that the app can price the target device 120 based at least in part on its condition, i.e. device valuation subsystem; para. [0074]}, wherein the device valuation subsystem is configured to:
estimate a price for refurbishing the electronic device using a price estimation technique based on the test for at least one fault factor diagnosed for the electronic device {price estimation technique described in context of device fault factors diagnosed via testing; para. [0074]}; and
determine a valuation of the electronic device for reusage via a plurality of device reusage paths based on the price for refurbishing of the electronic device estimated {price range based on comparison to devices and groups of devices, i.e. determined valuation for reusage via a plurality of device reusage paths; para. [0077]}.
Bowles doesn’t explicitly disclose: align the electronic device with one or more supportive carriers to target the one or more supportive carriers for returning the electronic device via one or more carrier-based returning rewards programs upon identification of the compatibility.
However, Soini, in a similar field of endeavor directed to determining whether a device is eligibility for upgrade, discloses: align the electronic device with one or more supportive carriers to target the one or more supportive carriers for returning the electronic device via one or more carrier-based returning rewards programs upon identification of the compatibility {electronic device aligned with carrier in order to facilitate device return, based on compatibility; para. [0025], [0065]; examiner notes that via one or more carrier-based returning rewards programs understood in context of user upgrading phone being eligible for such service, i.e. a returning rewards program; para. [0013]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowles to include the features of Soini. Given that Bowles is directed to consumers recycling or reselling their mobile phones and electronic devices {para. [0007]}, one of ordinary skill in the art would have been motivated to identify and align with a supportive carrier, in order to facilitate determining whether to accept the user device for return, exchange, or upgrade {para. [0013] of Soini}. One of ordinary skill in the art would have been motivated to facilitate device return, exchange, or upgrade, and therefore modify Bowles with Soini. 

Claims 2 and 20
Regarding claims 2 and 20, the combination of Bowles and Soini disclose the features of claims 1 and 19, respectively. Bowles further discloses: the unique device identification number comprises an international mobile equipment identity (IMEI) number {as described in para. [0073]}, wherein the system analyzes the device's IMEI and determines the device's radio frequency, topology attributes, and compatibility for each carrier network {as described in para. [0072]}.


Claim 3
Regarding claim 3, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: wherein the characteristic information comprises at least one of a manufacturing company of the device, a manufacturing company location of the device, a model number of the device, a model name of the device, a specification of the device, a location of last active state of the device, a last network connection associated with the device, or a combination thereof {model number described in para. [0072]}.

Claim 4
Regarding claim 4, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: wherein the device information storage repository is created by pulling and integrating one or more details associated with the device from one or more external sources, wherein the device information storage repository stores the characteristic information of the device {as seen in Fig. 4, which depicts one or more external sources, this characteristic information being stored on database 406; para. [0041], [0042]}.

Claim 5
Regarding claim 5, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: wherein the one or more supportive carriers comprises one or more additional carriers allowing network connectivity of the device without sim-locking of the device {one or more additional carriers 422 described in para. [0043]; examiner notes that allowing network connectivity of the device without sim-locking of the device is nonfunctional descriptive material that is accorded little patentable weight, since it further elucidates the carriers for the human reader but doesn’t further define functionally and/or structurally; see MPEP 2111.05}.
Claim 6
Regarding claim 6, the combination of Bowles and Soini discloses the features of claim 1. Soini further discloses: wherein the one or more returning rewards comprises one or more bring your own device associated incentives {understood in context of user bringing own device for upgrade; para. [0013]}.

Claim 7
Regarding claim 7, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: wherein the tests for at least one fault factor comprises at least one of a tampered electronic device, an inactivity or lack of device payment, an unfulfilled service contract, a status of a subscriber identity module (SIM) of the device, a battery issue, a screen damage, one or more cosmetic issues, functionality of all components including buttons, cameras, chipsets, or a combination thereof {condition of battery, i.e. battery issue, described in para. [0072]}.

Claim 8
Regarding claim 8, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: the physical inspection of the device is performed by using one or more device inspection image acquisition devices, or one or more device inspection optical sensors deployed at the device receiving arrangement {camera, i.e. device inspection image acquisition devices, used for physical inspection; para. [0098]}.

Claim 9
Regarding claim 9, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: wherein the pricing for refurbishing the device comprises a buying price applicable for a buyer, a take to market price applicable for a seller of the device {buying price applicable for a buyer represented by current price, where take to market price applicable for a seller represented by immediately previous price, given that it pertains to what a seller was previously offering; para. [0123]}.

Claim 10
Regarding claim 10, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: wherein the price estimation technique comprises at least one of a linear regression technique, a gradient boosting technique, a ransom forest technique, use of marketplace prices, or a combination thereof {current market value from database, i.e. marketplace prices, described in para. [0076]}.

Claim 11
Regarding claim 11, the combination of Bowles and Soini discloses the features of claim 1. Bowles further discloses: wherein the plurality of device reusage paths comprises at least one of marketplaces selling of the devices, a repair coverage of the device, a carrier activation incentivizing scheme, or a combination thereof {i.e. via resale marketplace 430 that sell devices; para. [0044]}.

Claims 12 and 18
Regarding claims 12 and 18, the combination of Bowles and Soini discloses the features of claims 1 and 17, respectively. Bowles further discloses: [representing by] a device status visualization subsystem operatively coupled to the device information extraction subsystem, the device examination subsystem, and the device diagnosis subsystem, wherein the device status visualization subsystem is configured to represent at least one of a unique device identification number, a compatibility status, and at least one fault factor of the device in one or more visualization forms {unique device identification number, e.g. Apple iPhone 5S, shown in Fig. 9, i.e. a device status visualization subsystem; para. [0093]}.

Claim 13
Regarding claim 13, the combination of Bowles and Soini discloses the features of claim 12. Bowles further discloses: wherein the one or more visualization forms comprises at least one of a bar graph, a pie chart, a scatter plot, a histogram, a tabular representation, a representation of a mobile device with working and faulty parts communicated through the use of contrasting colors to indicate functionality, or a combination thereof {tabular representation seen in Fig. 9; para. [0093]}.

Claim 15
Regarding claim 15, the combination of Bowles and Soini discloses the features of claim 1. Soini further discloses: a report generation subsystem configured to generate a plurality of reports to provide in depth information associated with proprietary analytics of the device in real time {user interface 400 defines report generation subsystem with generated reports providing device details and eligibility status, i.e. propriety analytics in real time; Fig. 4; para. [0073]}.

Claim 16
Regarding claim 16, the combination of Bowles and Soini discloses the features of claim 15. Soini further discloses: wherein the proprietary analytics comprises at least one of the unique device identification number, derived data of the device, a hardware status of the device, the at least one fault factor, a functionality of the device, or a combination thereof {IMEI or unique device identification number seen in Fig. 4; para. [0073]}.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowles and Soini, further in view of Maragelis (US 20200019972).

Claims 14 and 19
Regarding claims 14 and 19, the combination of Bowles and Soini discloses the features of claims 1 and 17, respectively, but doesn’t explicitly disclose: [tracking by] a device refurbishing tracking subsystem operatively coupled to the device valuation subsystem, wherein the device refurbishing tracking subsystem is configured to track a complete refurbishment process of the device in real-time.
However, Maragelis, in a similar field of endeavor directed to reverse logistics for devices, discloses: a device refurbishing tracking subsystem operatively coupled to the device valuation subsystem, wherein the device refurbishing tracking subsystem is configured to track a complete refurbishment process of the device in real-time {track 560 defines device refurbishing tracking subsystem for tracking repair, i.e. refurbishment; para. [0043]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bowles and Soini to include the features of Maragelis. Given that Bowles is directed to consumers recycling or reselling their mobile phones and electronic devices {para. [0007]}, one of ordinary skill in the art would have been motivated to track the device status, in order to provide for increased speed and transparency as the device is repaired {para. [0010] of Maragelis}. One of ordinary skill in the art would have been motivated to increase speed and transparency, and therefore modify Bowles and Soini with Maragelis. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“An ATM that takes your devices for cash on the spot,” directed to automated kiosks for recycling electronic devices (NPL attached);
US 20180144301, directed to processing product return requests;
US 20100169231, directed to secondary market and vending of devices;
US 20120135730, directed to cellular reselection;
US 20120054113, directed to determining item disposal options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        9/27/22


/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689